
	

113 HRES 241 IH: Recognizing the importance of the United States International Boundary Water Commission (USIBWC) and its recent efforts to address trash, sediment, and water quality issues with their Mexican counterparts, Comisión Internacional de Límites y Aguas (CILA), through a proposed minute.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Vargas (for
			 himself, Mr. Peters of California,
			 Mrs. Davis of California,
			 Mr. Cárdenas, and
			 Mr. Grijalva) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of the United
		  States International Boundary Water Commission (USIBWC) and its recent efforts
		  to address trash, sediment, and water quality issues with their Mexican
		  counterparts, Comisión Internacional de Límites y Aguas (CILA), through a
		  proposed minute.
	
	
		Whereas the United States International Boundary Water
			 Commission (USIBWC) traces its roots to the 1848 Treaty of Guadalupe Hidalgo
			 and was institutionalized through the Water Treaty of 1944;
		Whereas the USIBWC’s mission is to provide binational
			 solutions to issues that arise during the application of United States–Mexico
			 treaties regarding boundary demarcation, national ownership of waters,
			 sanitation, water quality, and flood control in the border region;
		Whereas the USIBWC has authority provided by Article 3 of
			 the 1944 Water Treaty to have preferential attention to the solution of
			 all border sanitation problems;
		Whereas the USIBWC continues to work productively with
			 their Mexican counterparts, the Comisión Internacional de Límites y Aguas
			 (CILA);
		Whereas the USIBWC has the ability to implement the Water
			 Treaty of 1944 through a minute to address current development on the
			 border;
		Whereas stormwater flows continue to bring substantial
			 amounts of sediment, trash, and other contaminants into the Tijuana Valley from
			 sources in both the United States and Mexico causing water quality impairments,
			 threatening life and property from flooding, degrading valuable riparian and
			 estuarine habitats, and negatively impacting people on both sides of the
			 international boundary;
		Whereas the San Diego field office of the USIBWC has been
			 an active participant of the Tijuana River Valley Recovery Team which was
			 formed in an effort to develop local solutions to sediment and trash
			 depositions issues for the Tijuana River;
		Whereas sediment, trash, and other pollutants carried in
			 stormwater runoff currently threaten the valley’s valuable ecological,
			 recreational, and economic resources;
		Whereas on June 19, 2012, the USIBWC convened a binational
			 meeting among stakeholders to hear presentations regarding trash, sediment, and
			 water quality issues;
		Whereas USIBWC Commissioner Edward Drusina and CILA
			 Commissioner Roberto Fernando Salmón Castelo proposed developing a principal
			 engineers joint report and subsequent minute to address trash, sediment, and
			 water quality;
		Whereas both the United States and Mexico have developed a
			 schematics for binational coordination, including a working group to analyze
			 data and formulate recommendations;
		Whereas trash, sediment, and water quality solutions will
			 be key to the sustainability of the Tijuana River, the Rio Grande, and Colorado
			 River watersheds;
		Whereas support for the mission of the USIBWC is crucial
			 to maintaining the valuable ecological, recreational, and economic resources
			 along the United States border with Mexico;
		Whereas the USIBWC has jurisdiction over key watersheds
			 along the border in California, Arizona, New Mexico, and Texas;
		Whereas the USIBWC works directly with local communities
			 to conserve transboundary rivers in San Diego, California, Calexico,
			 California, Nogales, Arizona, Douglas, Arizona, El Paso, Texas, and Laredo,
			 Texas;
		Whereas the USIBWC is a key component of the United States
			 strategy to partner with Mexico to provide a binational forum to administer the
			 water-rights between the two nations;
		Whereas the United States and Mexico have the common goal
			 of reducing pollutants at the source on both sides of the border; and
		Whereas the United States will continue to utilize
			 existing mechanisms, such as the United States Environmental Protection Agency
			 Border 2020 program, the Border Environmental Cooperation Commission and local
			 public and private entities to address environmental concerns on the border:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its support for the proposed
			 minute to address trash, sediment, and water quality between the United States
			 and Mexico’s respective sections of the International Boundary and Water
			 Commission;
			(2)commends the
			 USIBWC, the Tijuana River Valley Recovery Team, and local environmental
			 organizations for their leadership in addressing these issues; and
			(3)reaffirms its commitment to continue its
			 partnerships with Mexico on protecting the transnational watersheds.
			
